Title: To John Adams from James Mease, 8 August 1816
From: Mease, James
To: Adams, John


				
					Dear Sir
					Philadelphia 8t. Augt. 1816
				
				I contemplate publishing a collection of the letters of our late friend Dr Rush on political, religious & miscellaneous subjects; and as he long had the pleasure to enjoy your Correspondence, I will be much obliged by your favouring me with such of his letters as you may have in your possession, and which are not of a private Nature.—Having  for many years had the satisfaction to partake of his confidence, I am enabled to say, that the obligations under which the U. States lay for your uniform, early & firm support of the principles of our revolution were a frequent subject of conversation with him, and I need not tell you, how sincere and great his personal esteem was for you.—It was this confidence that induced him to send to me more than once, the letters which he wrote to you, and to state the substance of others:  and as I know, that he took great pleasure in unburthening his thoughts, and disclosing his sentiments to you upon the important events that have occurred for years past in the world, I flatter myself, that I shall contribute very much to the national amusement and edification of the public, by giving to it, those of his letters which you may please to favour me with.—They shall be carefully returned if so desired, and such part omitted as you may point out.—Permit me to be most respectfully remembered to your lady, and to offer you my most sincere wishes for the continuance of your & her health.  I have the honor to be / your obliged Servt
				
					James Mease
				
				
			